Case 2:20-cv-00004-Z-BR Document 14 Filed 12/03/19 Page1of2 PagelD 63
Case 3:19-cv-02615-L Document5 Filed 11/05/19 Page 3of4 PagelD 22

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Northern District of Texas
Leighty et al
Plaintiff
Vv. Civil Action No. 3:19-cv-02615-L

Stone Truck Lines Inc. et al
Defendant

 

Summons in a Civil Action

TO: Stone Truck Lines Inc.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiff's attorney, whose name and address are:

Richard Sahadi
414 S Tancahua Street
Corpus Christi , TX 78401

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

  

 

  

DATE: 11/05/2019 a Te

poneerrerinenerimininmeamiannenerearaner

Signature of Clerk or Deputy Clerk
Case 2:20-cv-00004-Z-BR Document 14 Filed 12/03/19 Page 2of2 PagelD 64

Case 3:19-cv-02615-L Document5 Filed 11/05/19 Page 4of4 PagelD 23
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No. 3:19-cv-02615-L

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name ee Wi if any) ( S Cf Y it ais) L{ L ( k Li pe S La.

 

was received by me on (date)

[~ I personally served the summons on the individual at (place)

 

on (date) ; or

 

 

[ [left the summons at the individual's residence or usual place of abode with (name)

 

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

: d
m I served the summons on (name of individual) De V | () Ca S IT io , who is designated

 

 

 

by law to accept service of process on behalf of (name of organization) i uU Ck [ \ WS al AC i
Ch ewe Graat J Geot on(date) _||/}3 AF ; or
| I returned the summons unexecuted because * lor

 

[other (specify)

 

 

. CO , BO
My fees are $ for travel and $ Y. an for services, for a total of $ 5 O

 

I declare under penalty of perjury that this information is true.

Date: Vig By (G Pore "ee
Server's signature

Baa n_lucnes, Mntess Server

Printed name and title

1n94_E. Champlain Dr tA-lon
Fresno) “C&G 3T720

 

Additional information regarding attempted service, etc:
